Title: To George Washington from Thomas Mifflin, 20 June 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Phil: 20th June 1794
               
               I have the honor to transmit, for your information, copies of two letters both dated the 13th instant, and received by yesterday’s post from Pittsburgh; one from Genl Gibson (inclosing a letter from Lieut. Polhemus) and the other from Mr Nevill.  I am, with perfect respect Sir, Yr Excellency’s Most obedt Hble Serv.
               
                  Thomas Mifflin
               
            